Name: 2001/750/EC: Council Decision of 8 October 2001 appointing two Italian members and one Italian alternate member of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  parliament;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2001-10-25

 Avis juridique important|32001D07502001/750/EC: Council Decision of 8 October 2001 appointing two Italian members and one Italian alternate member of the Committee of the Regions Official Journal L 281 , 25/10/2001 P. 0023 - 0023Council Decisionof 8 October 2001appointing two Italian members and one Italian alternate member of the Committee of the Regions(2001/750/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998 appointing the members and alternate members of the Committee of the Regions(1),Whereas two seats for members of the Committee of the Regions have become vacant following the resignation of Mr Valentino CASTELLANI and Mr Giuseppe TORCHIO and whereas a seat for an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Antonangelo CASULA, all of which were notified to the Council on 23 August 2001;Having regard to the proposal from the Italian Government,HAS DECIDED AS FOLLOWS:Sole Article1. Mr Sergio CHIAMPARINO and Mr Guido RODHIO are hereby appointed members of the Committee of the Regions to replace Mr Valentino CASTELLANI and Mr Giuseppe TORCHIO for the remainder of their term of office, which runs until 25 January 2002.2. Mr Giuseppe TORCHIO is hereby appointed an alternate member of the Committee of the Regions to replace Mr Antonangelo CASULA for the remainder of his term of office, which runs until 25 January 2002.Done at Luxembourg, 8 October 2001.For the CouncilThe PresidentL. Michel(1) OJ L 28, 4.2.1998, p. 19.